Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

DETAILED ACTION

Claim Rejections - 35 USC § 112 

35 U.S.C. 112(b):

The following is a quotation of the second paragraph of 35 U.S.C. 112: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Following claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 



MPEP 2173.02: Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.

Claims 1-20 (at least the independent claims) recite certain claim limitations (as given below), that is/are not clearly pointing out claim subject matter. 

This is because each of the limitation mentioned can have multiple possible interpretations that are unique, unrelated and different from each other; making it impossible to adequately capture the intended claimed subject matter [MPEP 2173.02].
Claim 1, 11, limitation “charging protocol” is unclear.  Some possible interpretations:
(i): “charging protocol” refers to the logistical steps, such as: officers need to follow some mandatory steps or protocols before charging. 
(ii): “charging protocol” refers to the communication protocol related to the charging process.


Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Walter-Robinson (US-PGPUB-NO:  US20170057650)(As to claim 1, 11, Walter-Robinson discloses):1. An aircraft-based power system comprising [Para. 57, refer to: "aircraft", "power supply"]:a charger system that comprises a charger controller and a charger circuit [Para. 8, 24, refer to: "charge", "controller"];
Unit or another external power source"];the charger system further configured to the charger circuit [Para. 24];the charger circuit configured to be controlled by the charger controller [Para. 83, refer to: "charge", "control"];the charger controller configured to control the charger circuit consistent with a charging protocol [Para. 62, refer to: "protocol" along with 112 rejection];and the charger system further configured to charge a battery system comprising a plurality of battery cells with the charger circuit consistent with the charging deliver power from the ground-based power source protocol [Para. 105, 110, refer to: "aircraft ground power 
Unit or another external power source "].(As to claim 2, 12, Walter-Robinson discloses):2. The aircraft-based power system of claim 1 [Para. 57, 69, refer to: "aircraft", "power supply"], further comprising at least one switch arranged on a circuit between the battery system and an aircraft bus, wherein the at least one switch is configured to Walter-Robinson discloses):3. The aircraft-based power system of claim 1 [Para. 57, 69], further comprising a battery housing configured to store the battery system [Para. 6, 7], wherein the charger system is arranged in the battery housing [Fig. 8, 108].(As to claim 4, 6, 8, 14, Walter-Robinson discloses):4. The aircraft-based power system of claim 3 [Para. 57, 69], further comprising a plug receptacle configured to receive a corresponding plug from the ground-based power source, wherein the plug receptacle is arranged on the battery housing [Para. 57, refer to: "power supply", "placed"; also, Para. 68, refer to: "positioned"].(As to claim 5, 15, Walter-Robinson discloses):5. The aircraft-based power system of claim 1 [Para. 57, 69], further comprising: a battery housing configured to store the battery system [Fig. 8];and a battery housing cover configured to cover the battery housing, wherein the charger system is arranged in the battery housing cover [Fig. 5E].(As to claim 7, 15, 17, Walter-Robinson discloses):

    PNG
    media_image1.png
    238
    211
    media_image1.png
    Greyscale
(As to claim 9, Walter-Robinson discloses):9. The aircraft-based power system of claim 1 [Para. 57, 69], wherein the battery system is configured to be connected to an aircraft power bus [Para. 57, 79].(As to claim 10, Walter-Robinson discloses):10. The aircraft-based power system of claim 1 [Para. 57, 69], wherein the charging protocol comprises a plurality of charging protocols [Para. 24, refer to: "charges"; also, Para. 62, refer to: "charge", "type"];Walter-Robinson discloses):13. The aircraft-based power system process of claim 11 [Para. 30, refer to: "aircraft", "power", "system"], further comprising a battery housing configured to store the battery system, wherein the charger system is arranged in the battery housing [Fig. 5E].(As to claim 16, 18, Walter-Robinson discloses):16. The aircraft-based power system process of claim 15 [Para. 30, refer to: "aircraft", "power", "system"], further comprising a plug receptacle configured to receive a corresponding plug from the ground-based power source, wherein the plug receptacle is arranged on the battery housing cover [Para. 57].(As to claim 19, Walter-Robinson discloses):19. The aircraft-based power system process of claim 11 [Para. 30, refer to: "aircraft", "power", "system"], wherein the battery system is configured to be connected to an aircraft power bus [Para. 57, 79].(As to claim 20, Walter-Robinson discloses):
20. The aircraft-based power system process of claim 11 [Para. 30, refer to: "aircraft", "power", "system"], wherein the charging protocol comprises a plurality of charging 

Claims 1-20, are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record MEHRHOLZ (US-PGPUB-NO:  US20170302888)(As to claim 1, 11, MEHRHOLZ discloses):1. An aircraft-based power system comprising [Para. 6, refer to: "aircraft", "power supply"]:a charger system that comprises a charger controller and a charger circuit [Para. 41, 39, refer to: "charging", "controller"];the charger system further configured to connect to a ground-based power source [Para. 3, 6, refer to: "ground connection panel (GCP)"];the charger system further configured to the charger circuit [Para. 39, refer to: "charge", "circuitry"];the charger circuit configured to be controlled by the charger controller [Para. 39, refer MEHRHOLZ discloses):2. The aircraft-based power system of claim 1 [Para. 6, 11], further comprising at least one switch arranged on a circuit between the battery system and an aircraft bus, wherein the at least one switch is configured to isolate the battery system from the aircraft bus [Para. 71, 11, refer to: "switch"].(As to claim 3, MEHRHOLZ discloses):3. The aircraft-based power system of claim 1 [Para. 6, 11], further comprising a battery housing configured to store the battery system, wherein the charger system is arranged in the battery housing [Fig. 3].(As to claim 4, 6, 8, 14, MEHRHOLZ discloses):4. The aircraft-based power system of claim 3 [Para. 6, 11], further comprising a plug receptacle configured to receive a corresponding plug from the ground-based MEHRHOLZ discloses):5. The aircraft-based power system of claim 1 [Para. 6, 11], further comprising: a battery housing configured to store the battery system [Fig. 1, 10];and a battery housing cover configured to cover the battery housing, wherein the charger system is arranged in the battery housing cover [Fig. 1, as highlighted].

    PNG
    media_image2.png
    386
    570
    media_image2.png
    Greyscale
(As to claim 7, 15, 17, MEHRHOLZ discloses):7. The aircraft-based power system of claim 1 [Para. 6, 11], further comprising:MEHRHOLZ discloses):9. The aircraft-based power system of claim 1 [Para. 6, 11], wherein the battery system is configured to be connected to an aircraft power bus [Para. 81, refer to: "battery", "route", "aircraft", "power"].(As to claim 10, MEHRHOLZ discloses):10. The aircraft-based power system of claim 1 [Para. 6, 11], wherein the charging protocol comprises a plurality of charging protocols [Para. 12, refer to: "charge"; also, Para. 39, refer to: "charge"];and wherein the plurality of charging protocols comprise at least a fast charging protocol and a trickle charge charging protocol [Para. 26, refer to: "protocol"].(As to claim 13, MEHRHOLZ discloses):13. The aircraft-based power system process of claim 11 [Para. 6, 11], further comprising a battery housing configured to store the battery system, wherein the charger system is arranged in the battery housing [Fig. 1].MEHRHOLZ discloses):16. The aircraft-based power system process of claim 15 [Para. 6, 11], further comprising a plug receptacle configured to receive a corresponding plug from the ground-based power source, wherein the plug receptacle is arranged on the battery housing cover [Para. 71].(As to claim 19, MEHRHOLZ discloses):19. The aircraft-based power system process of claim 11 [Para. 6, 11], wherein the battery system is configured to be connected to an aircraft power bus [Para. 6, 81, refer to: "battery", "route", "aircraft", "power supply"].(As to claim 20, MEHRHOLZ discloses):20. The aircraft-based power system process of claim 11 [Para. 6, 11], wherein the charging protocol comprises a plurality of charging protocols [Para. 12, 39, 26];and wherein the plurality of charging protocols comprise at least a fast charging protocol and a trickle charge charging protocol [Para. 26, refer to: "protocol"].
Conclusion